DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        STEPHANIE PARAVANI,
                             Appellant,

                                     v.

                         SEBASTIAN SCALORA,
                              Appellee.

                               No. 4D21-1169

                           [December 8, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case No.
FMCE17-005246 (40).

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

  Grace Mackey Streicher and Andrew A. Harris, Palm Beach Gardens,
and Nicole P. Vette of Vette Law, Boynton Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.